Case 1:18-cr-00528-JMF Document 334 Filed 12/23/20 Page 1of1

LAW OFFICE OF

Jacob Barclay Mitchell, Esq.

225 Broadway, Suite 2815
New York, New York 10007

TELEPHONE: (212) 204-2574 E-MAIL: jacobbarclaymitchell@gmail.com

Honorable Jesse M. Furman Given that Defendant is detained in another District and the issue raised
United States District Court concerns the conditions of her confinement, the Court doubts that it has any
Southern District of New York authority to order the Bureau of Prisons to address the issue. That said, the

40 Foley Square

Court certainly believes that the Bureau of Prisons should ensure that
New York, NY 10007

Defendant has dentures, if they are needed and appropriate, and requests
that the Government contact the Bureau of Prisons to communicate the
December 23, 2020 Court's view. The Clerk of Court is directed to terminate ECF No. 333.

SO ORDERED.

RE: United States v. Adrienne Roberts
18-cr-528
Dear Judge Furman:

December 23, 2020

| write to request the Court’s assistance in helping me secure medical treatment for Ms.
Roberts. Ms. Roberts was arrested on December 12, 2018. She has been without her dentures
since that day, despite repeated requests to BOP medical. She informs counsel she relies on her
dentures to eat comfortably and as a necessity to eat certain kinds of foods. Two years have
passed and Ms. Roberts is still complaining that she needs dentures and is suffering without
them.

| have been trying to get the BOP to get Ms. Roberts the dentures she says she needs. To date,
all of my many requests have not resulted in her receiving dentures. She still does not have
dentures and is in great discomfort.

Given these circumstances | ask that the Court recommend the BOP provide her with ongoing
and appropriate treatment and provide her with dentures.

Ms. Roberts is currently incarcerated at Waseca FCI in the North Central Region. Her Register
Number is 86411-054.

Respectfully Submitted,

__/S/_
Jacob Mitchell
